DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities: “one controller and a value system” in Claim 1, line 3, should be “valve system”.  Appropriate correction is required.
Response to Amendment
The amendment filed on 8/19/22 has been entered. As directed by amendment, claims 1-3 and 12-13 are amended and claims 5 and 15 are cancelled. 
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive.
In response to the arguments, applicant argues on pages 8-9 (marked on Remarks) of Remarks that the prior art in record (Banik et al.) do not discloses “sending a command to the controller of the fluid delivery apparatus instructing the fluid delivery apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope, wherein the controller of the fluid delivery apparatus is configured to, in response to receiving the command from the image processing system, automatically control a cleaning sequence for cleaning the surgical scope”.  The examiner asserts that Banik et al. include a fluid delivery system (Fig.2, fluid/air valve manifold with processor and servo control) within a control cabinet), and an imaging system 10 connected to a video display and a control.  Banik et al. provides the presence of obstructing material in the field of view is detected by the image analysis program ([0035]). If the obstruction is remaining in the same place, then the system control software proceeds to initiate (automatically) one or more cleaning or washing routines/cycles (paragraphs [0033]-[0035] and claims 8, 15). The feature missing/difference from Banik et al. is that Banik et al.’s device comprises a control cabinet containing both the apparatus and the imaging system in one unit, as also stated in applicant’s arguments in page 9 of Remarks “Banik et al. disclose a control cabinet which an all-in-one unit the that both detects that a lens needs cleaning and controls delivery of the irrigation liquid and vacuum aspiration to the endoscope for cleaning”. However, newly added reference, Shener (US 20100228087 also see below 103 rejection) includes an imaging processor 13 via separate coupling means 40, 50 are a display unit 14, such as a monitor, and a management system 15, such as a fluid management system 15 (paragraph [0016]). Further, Shener teaches an imaging processor to detect when the image becomes unclear and responds by automatically communicating this information to, for example, a fluid management system, so that automatic adjustments can be made to the fluid management system in order to restore a clear image of the surgical site (paragraphs [0006] and [0019]). 
In addition, the applicant argues the prior art Pereira et al. (US 20180361055) do not teach receiving a confirmation from a user and commanding the clearing operation in response in page 10 of Remarks. Newly added reference, Poll et al. (See below 103 rejection), provides an alert to the surgeon on the console viewer. The surgeon is capable of activate the sheath (supply gas or fluid) by touch screen control, hand control, or voice control ([0091]-[0094]), which is equivalent as claimed “receiving a confirmation from a user and commanding the cleaning operation in response” that is described/supported in the application’s specification in paragraph [0211] “the image analysis and control system may provide a notification to the user, such as on a display in the operating room, that smudging and/or fogging has been detected”…..”The user may confirm that the cleaning sequence may be performed via any suitable user input, such as a voice command, a button press on the camera head, or a button press on a user interface of the image analysis” of US-Pub.20200375444.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US 20060069306) in view of Shener (US 20100228087) and further in view of Poll et el. (US 20140371763).
Regarding Claim 1, Banik et al. disclose a system for cleaning a surgical scope of an endoscopic imager (Fig.2), the system comprising: a fluid delivery apparatus comprising at least one controller and a value system for controlling supply of one or more fluids to a surgical scope cleaner fluidly connected to the fluid delivery apparatus (Fig.2, a processor 108 and a controller interface 106, [0024] and a connector 130 includes a manifold 140 that controls the supply of irrigation fluid, air and vacuum) 
the image processing system comprising one or more processors programmed (Fig.2, endoscope imaging system having a cabinet 14 having an processor 108 and a controller interface 106) to: receive one or more images of a surgical field generated by the endoscopic imager ([0028] during operation, live endoscopic video images are provided on display 12 by the GUI software application), 
detect a deposit on a lens of the surgical scope by analyzing the one or more images ([0034] the image analysis program analyzes images of the patient's body for the presence of obstructing matter within the area of view or on the surface of imaging optics), 
wherein the controller of the fluid delivery apparatus is configured to (Fig.2, a processor 108 and a controller interface 106; [0024] and a connector 130 includes a manifold 140 that controls the supply of irrigation fluid, air and vacuum), in response to receiving the command from the image processing system, automatically control a cleaning sequence for cleaning the surgical scope ([0008], claims 8 and 15, automatically delivering a wash cycle; [0037] With the endoscopic imaging system 10, any obstructions that interfere with the endoscopic procedure are automatically detected. Washing or lens cleaning routines are initiated upon command by the system control software or may be initiated by an operator command received via user interface 16).
However, Banik et al. do not disclose an image processing system communicatively connected to the fluid delivery apparatus.
Shener teaches an image processing system ([0016] imaging processor 13) communicatively connected to the fluid delivery apparatus (Fig.1, fluid management system 15 with coupling mean 50 to imaging processor 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik et al. to have an image processing system communicatively connected to the fluid delivery apparatus as taught by Shener in order to provide restoring a clear image of the surgical site ([0006] of Shener). The modified device of Banik et al. in view of Shener will hereinafter be referred to as the modified device of Banik et al. and Shener.
The modified device of Banik et al. and Shener teaches the claimed invention as discussed above, but does not teach in response to detecting the deposit on the lens of the surgical scope, provide a notification to a user that a deposit on the lens has been detected, receive, from the user, a response to the notification confirming that the user desires cleaning of the surgical scope, and in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope, send a command to the controller of the apparatus instructing the apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope.
 Poll et al. teach in response to detecting the deposit on the lens of the surgical scope, provide a notification to a user that a deposit on the lens has been detected ([0091]-[0094] the surgeon can be alerted to the start of a cleaning cycle by an audible beep or a signal display), receive, from the user, a response to the notification confirming that the user desires cleaning of the surgical scope, and in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope ([0091]-[0094] voice control can be used to activate the sheath (i.e., supply gas or fluid), i.e., the surgeon can issue an audible command, such as " clean scope," "start scope clean cycle),
send a command to the controller of the apparatus instructing the apparatus (Figs.23-24, [0087]-[0089] controller 2208 including fluid dispensing control circuit board 2408) to provide one or more fluids to the surgical field for cleaning the surgical scope ([0091]-[0094] activate the sheath (i.e., supply gas or fluid)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device device of Banik et al. and Shener to have in response to detecting the deposit on the lens of the surgical scope, provide a notification to a user that a deposit on the lens has been detected, receive, from the user, a response to the notification confirming that the user desires cleaning of the surgical scope, and in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope, send a command to the controller of the apparatus instructing the apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope as taught by Poll et al. in order to provide defogging, surgical debris deflection, and cleaning of a laparoscopic lens during minimally invasive surgery; and applying a cleaning solution to the vision instrument ([0003] and [0016] of Poll et al.). The modified device of Banik et al. in view of Shener and in further view of Poll et al. will hereinafter be referred to as the modified device of Banik et al., Shener and Poll et al.
Regarding Claim 2, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, and Banik et al. teach the apparatus is configured for supplying a liquid flow and a gas flow for cleaning the lens of the surgical scope ([0016]-[0017] valves that control the delivery of gas/water to the endoscope and a vacuum line that removes the air/gas and debris).
Regarding Claim 6, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, and Banik et al. teach and Banik et al. teach wherein the confirmation from the user is received from the endoscopic imager ([0016]-[0018] endoscope imaging system comprising an image sensor such as a CMOS imager) that is communicatively connected to the control image processing system ([0018] system is initiated and operated upon command by means of user input device 16, causing the application software executed by a processor within the control cabinet 14).
Regarding Claim 12, Banik et al. disclose a method for cleaning a surgical scope of an endoscopic imager (Fig.2) via an  image processing system that comprises one or more processors (Fig.2, a processor 108 and a controller interface 106, [0024] and a connector 130 also includes a manifold 140 that controls the supply of irrigation fluid, air and vacuum) a fluid delivery apparatus that comprises at least one controller and a valve system ([0033] one or more valves controlling the manifold to deliver an irrigation liquid and vacuum) for controlling supply of one or more fluids to a surgical scope cleaner ([0028] the image processor 114 and/or the processor and servo control unit 108 to determine if either irrigation or insufflation is required),
the method comprising: receiving one or more images of a surgical field from the endoscopic imager at the image processing system ([0028] during operation, live endoscopic video images are provided on display 12 by the GUI software application);
detecting by the image processing system a deposit on a lens of the surgical scope by analyzing the one or more images ([0034] the image analysis program analyzes images of the patient's body for the presence of obstructing matter within the area of view or on the surface of imaging optics),
and in response to the controller of the fluid delivery apparatus (Fig.2, a processor 108 and a controller interface 106; [0024] and a connector 130 includes a manifold 140 that controls the supply of irrigation fluid, air and vacuum), receiving the command from the image processing system, automatically controlling a cleaning sequence for cleaning the surgical scope ([0008], claims 8 and 15, automatically delivering a wash cycle; [0037] With the endoscopic imaging system 10, any obstructions that interfere with the endoscopic procedure are automatically detected. Washing or lens cleaning routines are initiated upon command by the system control software or may be initiated by an operator command received via user interface 16).
However, Banik et al. do not disclose an image processing system that comprises one or more processors and is communicatively connected to a fluid delivery apparatus communicatively connected to a fluid delivery apparatus.
Shener teaches an image processing system that comprises one or more processors ([0016] imaging processor 13) and is communicatively connected to a fluid delivery apparatus communicatively connected to a fluid delivery apparatus (Fig.1, fluid management system 15 with coupling mean 50 to imaging processor 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik et al. to have an image processing system that comprises one or more processors and is communicatively connected to a fluid delivery apparatus communicatively connected to a fluid delivery apparatus as taught by Shener in order to provide restoring a clear image of the surgical site ([0006] of Shener). The modified device of Banik et al. in view of Shener will hereinafter be referred to as the modified device of Banik et al. and Shener.
The modified device of Banik et al. and Shener teaches the claimed invention as discussed above, but does not teach in response to detecting the deposit on the lens of the surgical scope, providing a notification to a user that a deposit on the lens has been detected, receiving, from the user, a response to the notification confirming that the user desires cleaning of the surgical scope; in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope, sending a command from the image processing system to the controller of the fluid delivery apparatus instructing the apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope.
Poll et al. teach in response to detecting the deposit on the lens of the surgical scope, providing a notification to a user that a deposit on the lens has been detected, receiving, from the user ([0091]-[0094] the surgeon can be alerted to the start of a cleaning cycle by an audible beep or a signal display), a response to the notification confirming that the user desires cleaning of the surgical scope ([0091]-[0094] voice control can be used to activate the sheath (i.e., supply gas or fluid), i.e., the surgeon can issue an audible command, such as " clean scope," "start scope clean cycle); in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope ([0091]-[0094] using the touch screen control pad 2506, the surgeon can press a "scope clean" button to start one auto-clean cycle; the surgeon can use the hand controls 2508 to start an auto-clean cycle; voice control can be used to activate the sheath (i.e., supply gas or fluid)), sending a command from the image processing system to the controller of the fluid delivery apparatus instructing the apparatus (Figs.23-24, [0087]-[0089] controller 2208 including fluid dispensing control circuit board 2408) to provide one or more fluids to the surgical field for cleaning the surgical scope ([0091]-[0094] activate the sheath (i.e., supply gas or fluid)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik et al. and Shener to have in response to detecting the deposit on the lens of the surgical scope, providing a notification to a user that a deposit on the lens has been detected, receiving, from the user, a response to the notification confirming that the user desires cleaning of the surgical scope; in response to receiving the response to the notification confirming that the user desires cleaning of the surgical scope, sending a command from the image processing system to the controller of the fluid delivery apparatus instructing the apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope as taught by Poll et al. in order to provide defogging, surgical debris deflection, and cleaning of a laparoscopic lens during minimally invasive surgery; and applying a cleaning solution to the vision instrument ([0003] and [0016] of Poll et al.). The modified device of Banik et al. in view of Shener and in further view of Poll et al. will hereinafter be referred to as the modified device of Banik et al., Shener and Poll et al.
Regarding Claim 13, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 12, and Banik et al. teach wherein automatically controlling the cleaning sequence ([0008], claims 8 and 15, automatically delivering a wash cycle) comprises supplying a liquid flow and a gas flow from the apparatus for cleaning a lens of the surgical scope ([0016]-[0017] valves that control the delivery of gas/water to the endoscope and a vacuum line that removes the air/gas and debris).
Regarding Claim 16, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 12, and Banik et al. teach wherein the confirmation from the user is received from the endoscopic imager ([0016]-[0018] endoscope imaging system comprising an image sensor such as a CMOS imager) that is communicatively connected to the control image processing system ([0018] system is initiated and operated upon command by means of user input device 16, causing the application software executed by a processor within the control cabinet 14).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US 20060069306) in view of Shener (US 20100228087), further in view of Poll et el. (US 20140371763) and in further view of Thommen et al. (US 20180214016). 
Regarding Claim 3, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the cleaning sequence comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period.
Thommen et al. teach wherein the cleaning sequence comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period ([0131] multiple types of cleaning media can be delivered simultaneously, sequentially, intermittently, or otherwise. A spray of saline or other liquid can be directed through a lumen to the lens, and can be chased with a burst of carbon dioxide or other gas through the same lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have  wherein the cleaning sequence comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period as taught by Thommen et al. in order to provides removing debris from a lens of the camera module ([0019]-[0020] of Thommen et al.).
Regarding Claim 14, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 13, but does not teach wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period.
Thommen et al. teach wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period ([0131] multiple types of cleaning media can be delivered simultaneously, sequentially, intermittently, or otherwise. A spray of saline or other liquid can be directed through a lumen to the lens, and can be chased with a burst of carbon dioxide or other gas through the same lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have  wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period as taught by Thommen et al. in order to provides removing debris from a lens of the camera module ([0019]-[0020] of Thommen et al.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US 20060069306) in view of Shener (US 20100228087), further in view of Poll et el. (US 20140371763) and in further view of Blumenkranz et al. (US 20170238795).
Regarding Claim 4, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the image processing system is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image. 
	Blumenkranz et al. teach wherein the image processing system (control system 112) is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image ([0050]-[0052] a current image can be compared with a recently obtained image to determine if the lens is clouded and should be cleared).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have wherein the image processing system is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image as taught by Blumenkranz et al. in order to provide automatically triggering fluid for clearing lens ([0052] of Blumenkranz et al.).
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US 20060069306) in view of Shener (US 20100228087), further in view of Poll et el. (US 20140371763) and in further view of Burt et al. (US 20190125176).
Regarding Claim 7, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field.
Burt et al. teach wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field (Figs.3A-D, Gas 308 flows out of gas outlet(s) and past endoscope 302 for insufflation of the body cavity).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field as taught by Burt et al. in order to get rid of residual saline on the lens and optimizing viewing ([0030]-[0032] of Burt et al.). The modified device of Banik et al. in view of Shener, in further view of Poll et al. and further in view of Burt et al. will hereinafter be referred to as the modified device of Banik et al., Shener, Poll et al. and Burt et al.
Regarding Claim 8, the modified device of Banik et al., Shener, Poll et al. and Burt et al. teach the claimed invention as discussed above concerning claim 7, and Burt et al. teach wherein the apparatus comprises: a gas inlet port ([0014] a gas inlet 120 located at a proximal end of the outer cylinder) for connecting a supply line for supplying the insufflating gas to the apparatus ([0047]-[0049] CO2 can be provided at or below the typical pressures available in operating rooms; gas inlet 120 to gas ports 104 in order to support body cavity insufflation); 
a first outlet port for supplying a first flow of the gas for insufflating the surgical cavity during the surgical procedure ([0047]-[0049] gas inlet 120 to gas outlets 104 in order to support body cavity insufflation; gas outlets 104, and one or more); 
an actuator (switch 712) for controlling a liquid flow for cleaning the surgical scope during the surgical procedure ([0065] switch 712 can be adapted and configured to communicate directly or indirectly with the trocar to control the flow of liquid to the liquid outlet or outlets); 
and a second outlet port for supplying a second flow of the gas for clearing liquid from the surgical scope during the surgical procedure ([0031] CO2 that is routinely used for insufflation of body cavities in minimally invasive surgery, and which here can also be used to clear the lens of the residual saline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have a gas inlet port for connecting a supply line for supplying the insufflating gas to the apparatus; a first outlet port for supplying a first flow of the gas for insufflating the surgical cavity during the surgical procedure; an actuator for controlling a liquid flow for cleaning the surgical scope during the surgical procedure; and a second outlet port for supplying a second flow of the gas for clearing liquid from the surgical scope during the surgical procedure as taught by Burt et al. in order to provides the switch adapted to communicate directly or indirectly to control flow of the liquid, and get rid of residual saline on the lens and optimizing viewing ([0011]-[0013] and [0030]-[0032] of Burt et al.).
Regarding Claim 17, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 12, but does not teach supplying an insufflating gas flow from the apparatus to the surgical field.
Burt et al. teach supplying an insufflating gas flow from the apparatus to the surgical field (Figs.3A-D, Gas 308 flows out of gas outlet(s) and past endoscope 302 for insufflation of the body cavity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have supplying an insufflating gas flow from the apparatus to the surgical field as taught by Burt et al. in order to get rid of residual saline on the lens and optimizing viewing ([0030]-[0032] of Burt et al.).
Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US 20060069306) in view of Shener (US 20100228087) further in view of Poll et el. (US 20140371763) and in further view of Miyamoto et al. (US 20140275787).
Regarding Claim 9, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 1, but does not teach teach wherein the apparatus is configured to supply a liquid to the surgical field for cleaning the surgical scope.
Miyamoto et al. teach wherein the apparatus (Fig.1, supply unit 32) is configured to supply a liquid (Fig.1, water supply tube 31 is connected to a water supply unit 32) to the surgical field for cleaning the surgical scope (endoscope 2; air and the water are emitted toward the observation window 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have wherein the apparatus is configured to supply a liquid to the surgical field for cleaning the surgical scope as taught by Miyamoto et al. in order to use the cleaning sheath to provide a fluid emitted from the nozzle toward the observation window ([0065] of Miyamoto et al.). The modified device of Banik et al. in view of Shener, in further view of Poll et al. and further in view of Miyamoto et al. will hereinafter be referred to as the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al.
Regarding Claim 10, the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 9, and Miyamoto et al. teach wherein the apparatus (Fig.1, supply unit 32) is configured to supply the liquid (Fig.1, water supply tube 31 is connected to a water supply unit 32) to a scope cleaning sheath (cleaning sheath 3) mounted to the surgical scope (Fig.1, endoscope 2).
Regarding Claim 11, the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 9, and Banik et al. teach wherein the surgical scope comprises an integral fluid channel and the apparatus is configured to supply the liquid to the surgical scope ([0024] a manifold 140 that controls the supply of irrigation fluid, air and vacuum to various tubes or lumens within the endoscope 18).
Regarding Claim 18, the modified device of Banik et al., Shener and Poll et al. teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the one or more fluids comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope.
Miyamoto et al. teach wherein the one or more fluids (Fig.1, water supply tube 31 is connected to a water supply unit 32) comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope (endoscope 2; air and the water are emitted toward the observation window 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Banik et al., Shener and Poll et al. to have wherein the one or more fluids comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope as taught by Miyamoto et al. in order to use the cleaning sheath to provide a fluid emitted from the nozzle toward the observation window ([0065] of Miyamoto et al.). The modified device of Banik et al. in view of Shener, in further view of Poll et al. and further in view of Miyamoto et al. will hereinafter be referred to as the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al.
Regarding Claim 19, the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al.teach the claimed invention as discussed above concerning claim 18, and Miyamoto et al. teach wherein the surgical scope (endoscope 2) is mounted to a scope cleaning sheath (endoscope cleaning sheath 3) that receives the liquid (Fig.1).
 	Regarding Claim 20, the modified device of Banik et al., Shener, Poll et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 18, and Banik et al. teach wherein the surgical scope comprises an integral fluid channel ([0024] a manifold 140 that controls the supply of irrigation fluid, air and vacuum to various tubes or lumens within the endoscope 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220104697		Blumenkranz; Stephen J. et al.
US 20130331730		Fenech; Carolyn M. et al.
Blumenkranz et al. (US 20220104697) disclose a method comprises, based on a position of a medical instrument within a patient anatomy, determining, by a control system, whether an obstruction is on a surface of a lens of the medical instrument. The obstruction 308 on the lens 306 is visible in images received by the imaging instrument 305 and sent to the user. A nozzle 304 is configured to spray a fluid 310 across the surface of the lens to clear the lens of the obstruction 308 ([0043]). The fluid supply 402 may be connected to the system 400 through the shutoff valve 404 that controls the flow of the fluid 310.  (See figures and [0043]-[0045]).
Fenech et al. (US 20130331730) disclose a method of cleaning endoscopic probe providing a cleaning routine automatically initiated when the image obstruction threshold is exceeded. The cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter. Alternatively the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter. Such a cue may be, for example, auditory (e.g., a tone) or visual (e.g., a message displayed on a display screen of display system 111).  (See figures and [0059]-[0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795